Appeal from a judgment of the Oneida County Court (Michael L. Dwyer, J.), rendered March 15, 2005. The judgment convicted defendant, upon a jury verdict, of reckless endangerment in the first degree and criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant appeals from a judgment convicting him upon a jury verdict of reckless endangerment in the first degree (Penal Law § 120.25) and criminal possession of a weapon in the second degree (former § 265.03 [2]). Contrary to the contentions of defendant, the evidence, viewed in the light most favorable to the People, is legally sufficient to establish the element of intent to support the conviction of criminal possession of a weapon in the second degree, and the verdict is not against the weight of the evidence with respect to either crime (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Great *1317deference is accorded to the jury’s resolution of credibility issues (see id.) and, although the testimony of the prosecution witnesses was inconsistent in some respects, it cannot be said that their testimony was incredible as a matter of law (see People v Halwig, 288 AD2d 949 [2001], lv denied 98 NY2d 710 [2002]; People v Jordan, 239 AD2d 947 [1997], lv denied 90 NY2d 940 [1997]). Finally, the sentence is not unduly harsh or severe. Present—Hurlbutt, J.E, Gorski, Fahey, Peradotto and Green, JJ.